J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DOUGLAS PHYFAR                        :
                                       :
                   Appellant           :   No. 3556 EDA 2018

   Appeal from the Judgment of Sentence Entered September 27, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0011428-2016,
           CP-51-CR-0011436-2016, CP-51-CR-0011437-2016,
           CP-51-CR-0011438-2016, CP-51-CR-0011439-2016



 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DOUGLAS PHYFAR                        :
                                       :
                   Appellant           :   No. 3561 EDA 2018

   Appeal from the Judgment of Sentence Entered September 27, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0011428-2016,
           CP-51-CR-0011436-2016, CP-51-CR-0011437-2016,
           CP-51-CR-0011438-2016, CP-51-CR-0011439-2016
J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DOUGLAS PHYFAR                         :
                                        :
                   Appellant            :   No. 3563 EDA 2018

   Appeal from the Judgment of Sentence Entered September 27, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0011428-2016,
           CP-51-CR-0011436-2016, CP-51-CR-0011437-2016,
           CP-51-CR-0011438-2016, CP-51-CR-0011439-2016



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DOUGLAS PHYFAR                         :
                                        :
                   Appellant            :   No. 3565 EDA 2018

   Appeal from the Judgment of Sentence Entered September 27, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0011428-2016,
           CP-51-CR-0011436-2016, CP-51-CR-0011437-2016,
           CP-51-CR-0011438-2016, CP-51-CR-0011439-2016




                                  -2-
J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    DOUGLAS PHYFAR                               :
                                                 :
                       Appellant                 :   No. 3568 EDA 2018

      Appeal from the Judgment of Sentence Entered September 27, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011428-2016,
              CP-51-CR-0011436-2016, CP-51-CR-0011437-2016,
              CP-51-CR-0011438-2016, CP-51-CR-0011439-2016


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY SHOGAN, J.:                             FILED MARCH 11, 2020

        Appellant, Douglas Phyfar, appeals from the judgments of sentence

entered in the Court of Common Pleas of Philadelphia County. Upon review,

we quash the above-captioned appeals pursuant to Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018).

        On June 19, 2018, Appellant pled guilty to various crimes related to five

robberies and attempted robberies that took place over two months.            On

September 27, 2018, the trial court sentenced Appellant to serve an aggregate

term of incarceration of five to twelve years, followed by three years of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -3-
J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


probation. Appellant filed timely post-sentence motions, which the trial court

denied on October 9, 2018. On October 19, 2018, counsel filed three separate

notices of appeal, each referencing a single trial court docket number.1

       On November 14, 2018, Appellant, pro se, filed a single notice of appeal

referencing the following five common pleas court docket numbers: CP-51-

CR-0011428-2016, CP-51-CR-0011436-2016, CP-51-CR-0011437-2016, CP-

51-CR-0011438-2016, and CP-51-CR-0011439-2016.2            The Superior Court

assigned the following docket numbers to Appellant’s pro se filing: 3556 EDA

2018, 3561 EDA 2018, 3563 EDA 2018, 3565 EDA 2018, and 3568 EDA 2018.

       Subsequently, appellate counsel filed with this Court a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and a motion seeking permission

to withdraw as counsel referencing eight Superior Court docket numbers,

those being the three docket numbers assigned to the appeals filed by counsel



____________________________________________


1 Specifically, counsel filed the following notices of appeal: at Philadelphia
Court of Common Pleas docket number CP-51-CR-0011428-2016, which
received Superior Court docket number 3200 EDA 2018; at Philadelphia Court
of Common Pleas docket number CP-51-CR-0011436-2016, which received
Superior Court docket number 3201 EDA 2018; and at Philadelphia Court of
Common Pleas docket number CP-51-CR-0011439-2016, which received
Superior Court docket number 3203 EDA 2018.

2 We note that Appellant’s pro se notice of appeal contains three common
pleas court docket numbers that are duplicative of the three appeals filed by
counsel.

                                           -4-
J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


and the five docket numbers assigned to the appeals filed by Appellant pro se.

Appellant has not filed a response.

      In Walker, our Supreme Court addressed the issue of filing separate

notices of appeal when a single order resolves issues arising on more than one

trial court docket, and held that “prospectively, where a single order resolves

issues arising on more than one docket, separate notices of appeal must be

filed for each case.” Walker, 185 A.3d at 971. “The failure to do so will result

in quashal of the appeal.” Id. at 977. The Walker decision was rendered on

June 1, 2018.

      Because Appellant filed his five pro se appeals after the Supreme Court

decided Walker, this Court issued orders on January 8, 2019, in each of the

five above-cited appeals, directing Appellant to show cause as to why the

appeals should not be quashed pursuant to Walker. Appellant’s counsel filed

a response on January 22, 2019. On May 29, 2019, the Court issued five

separate orders indicating that the issues raised pertaining to Walker would

be referred to the panel assigned to decide the merits of the appeals.

      It is undisputed that Appellant filed a single pro se notice of appeal on

November 14, 2018, from the sentences entered at multiple docket numbers.

Because Appellant filed his notice of appeal after our Supreme Court’s decision

in Walker, we are required to quash the above-captioned pro se appeals.



                                      -5-
J-S69008-19
J-S69009-19
J-S69010-19
J-S69011-19
J-S69012-19


See Commonwealth v. Williams, 206 A.3d 573, 576 (Pa. Super. 2019)

(quashing non-compliant pro se notice of appeal filed after Walker). This

disposition does not affect the cases at Superior Court docket numbers 3200

EDA 2018, 3201 EDA 2018, and 3203 EDA 2018, which counsel filed in

compliance with Walker, and will be addressed in a separate memorandum.

     Appeals quashed.     Motions to withdraw as counsel filed at docket

numbers 3556 EDA 2018, 3561 EDA 2018, 3563 EDA 2018, 3565 EDA 2018,

and 3568 EDA 2018, are denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/20




                                   -6-